Exhibit 10.4 

 

 

Mortgage in Favor of

Fifth Third Bank

Recording Area

This Instrument Prepared by

and after Recording Return to:

David N. Morrison, Esq.

Quarles & Brady LLP

1395 Panther Lane

Suite 300

Naples, Florida 34109

 

 

MORTGAGE, ASSIGNMENT OF LEASES, FIXTURE FILING AND SECURITY AGREEMENT

(THIS MORTGAGE SECURES FUTURE ADVANCES)

 

THIS MORTGAGE, ASSIGNMENT OF LEASES, FIXTURE FILING AND SECURITY AGREEMENT
("Mortgage") executed effective as of November _____, 2019, by INNOVATIVE FOOD
PROPERTIES, LLC, a Delaware limited liability company, whose address is 28411
Race Track Road, Bonita Springs, Florida 34135 (“Mortgagor”), to FIFTH THIRD
BANK, NATIONAL ASSOCIATON, whose address is 999 Vanderbilt Beach Road, Naples,
Florida 34108, (“Mortgagee"),

 

WITNESSETH, that for good and valuable considerations, and also in consideration
of the aggregate sum named in the promissory note of even date herewith,
(“Note”) in the principal sum of FIVE MILLION FIVE HUNDRED THOUSAND and 00/100
DOLLARS ($5,500,000.00), whose maturity date is September 2, 2025, Mortgagor
does hereby mortgage, pledge and hypothecate unto Mortgagee, all the certain
tract of land, of which Mortgagor is now seized and possessed, and in actual
possession, situate in Luzerne County, Commonwealth of Pennsylvania, described
as follows:

 

See Exhibit "A" ("Premises")

 

TOGETHER with all buildings, structures, and other improvements now or hereafter
located on, above or below the surface of the Premises, or any part or parcel
thereof; and

 

TOGETHER with all rights, title and interest of Mortgagor in and to the
minerals, soils, flowers, shrubs, crops, trees, timber and other emblements now
or hereafter on the Premises or under or above the same or any part or parcel
thereof; and

 

TOGETHER with all and singular the tenements, hereditaments, easements, and
appurtenances thereunto belonging or in any wise appertaining to the Premises,
whether now owned or hereafter acquired by Mortgagor, and including all gaps,
gores, subsequently acquired lands, rights of ingress and egress to and from
adjoining property (whether such rights now exist or subsequently arise)
together with any reversion or reversions, remainder or remainders, rents,
issues and profits thereof; and

 

TOGETHER with all machinery, apparatus, equipment, fittings, fixtures, affixed
or constructively attached to the Premises and including all trade, domestic and
ornament fixtures, now or hereafter located in, upon or under the Premises and
used or usable in connection with any present or future operation of the
Premises and now owned or hereafter acquired by Mortgagor (“Equipment”),
including, but without limiting the generality of the foregoing, all heating,
air conditioning, freezing, lighting, laundry, incinerating

 

Fifth Third Bank

Mortgage

Page 1 of 10

--------------------------------------------------------------------------------

 

 

and power equipment; engines, pipes, pumps, tanks, motors, conduits,
switchboards, plumbing, lifting, cleaning, fire prevention, fire extinguishing,
refrigerating, ventilating, and communications apparatus, boilers, ranges,
furnaces, oil burners, or units thereof, appliances, vacuum cleaning systems,
elevators, escalators, shades, awnings, screens, storm doors and windows;
stoves, wall beds, refrigerators, attached cabinets, partitions, ducts, and
compressors, rugs and carpets, draperies, furniture and furnishings together
with all building materials and equipment now or hereafter delivered to the
land, and any deposits for taxes and assessments, or any other sums to be paid
by Mortgagor hereunder, or under the Loan Agreement of even date, as the same
may be amended and/or restated from time to time (“Loan Agreement” (capitalized
terms not otherwise defined in this Mortgage shall have the definitions ascribed
to them under the Loan Agreement)) or any other instrument securing the Note.

 

TOGETHER with Mortgagor’s interest as lessor in and to any and all leases of the
Premises, or any part thereof, heretofore made and entered into, and in and to
all leases hereafter made and entered into by Mortgagor during the life of this
Mortgage or any extension or renewal hereof, together with any and all
guarantees thereof and including all present and future security deposits and
advance rentals reserving to Mortgagor its equity of redemption rights herein
provided and hereby intending that in case of foreclosure sale, the lessor’s
interest in any such leases then in force shall, upon expiration of Mortgagor’s
right of redemption, pass to the purchaser at such sale as a part of the
Premises; subject to election by the purchaser to terminate or enforce any of
such leases hereafter made; and

 

TOGETHER with any and all awards or payments, including interest thereon, and
the right to receive the same, as a result of (a) the exercise of the right of
eminent domain, (b) the alteration of the grade of any street, or (c) any other
injury to, taking of, or decrease in the value of, the Premises to the extent of
all amounts which may be secured by this Mortgage at the date of receipt of any
such award or payment by Mortgagee and of the reasonable attorneys' fees, costs
and disbursements incurred by Mortgagee in connection with the collection of
such award or payment; and

 

TOGETHER with all of the right, title and interest of Mortgagor in and to all
unearned premiums accrued, accruing or to accrue under any and all insurance
policies now or hereafter provided pursuant to the terms of this Mortgage, and
all proceeds or sums payable for the loss of or damage to (a) any property
encumbered hereby, or (b) rents, revenues, income, profits, or proceeds from
franchises, concessions or licenses of or on any part of the Premises.

 

TO HAVE AND TO HOLD, the same, unto Mortgagee pursuant to the terms hereof.

 

AND Mortgagor does covenant with Mortgagee that Mortgagor is indefeasibly seized
of the Premises in fee simple as to all of the Premises; that Mortgagor has full
power and lawful right to encumber the Premises as aforesaid; that it shall be
lawful for Mortgagee at all times peaceably and quietly to enter upon, hold,
occupy and enjoy the Premises; that other than the Permitted Encumbrances, the
Premises is free from all encumbrances; that Mortgagor will make such further
assurances to perfect the fee simple title to the Premises in Mortgagee as may
reasonably be required; and that Mortgagor does hereby fully warrant the title
to the Premises and will defend the same against the lawful claims of all
persons whomsoever.

 

PROVIDED ALWAYS that if Mortgagor shall cause to be paid unto Mortgagee the
indebtedness described in the Note, including all renewals, extensions and
modifications thereto, and shall perform, comply with and abide by each and
every the stipulations, agreements, conditions and covenants of the Note, this
Mortgage and the Loan Documents as defined in the Loan Agreement, then this
Mortgage and the estate hereby created shall cease and be null and void.

 

Fifth Third Bank

Mortgage

Page 2 of 10

--------------------------------------------------------------------------------

 

 

AND Mortgagor hereby covenants and agrees:

 

1. To comply with all of the provisions of the Note, this Mortgage, the Loan
Agreement, and every other instrument securing the Note, and will cause to be
paid all and singular the principal and interest and other sums of money payable
by virtue of the obligations described in the Note, this Mortgage, the Loan
Agreement, or any of them, promptly on the days respectively the same severally
come due.

 

2. To pay all and singular the taxes, assessments, levies, liabilities,
obligations and encumbrances of every nature on said Premises prior to any
delinquency, and if the same not be paid prior to delinquency, Mortgagee may at
any time pay the same without waiving or affecting the option to foreclose or
any right hereunder, and every payment so made shall bear interest from the date
thereof at the Default Rate as provided in the Loan Agreement and be secured by
the lien of this Mortgage.

 

3. To pay all and singular the costs, charges and expenses including attorney’s
fees, reasonably incurred or paid at any time by Mortgagee because of the
failure on the part of Mortgagor to perform, comply with and abide by each and
every the stipulations, conditions and covenants of the Note, Mortgage or the
Loan Agreement, or any of them, and every such payment shall bear interest from
date at the Default Rate as provided in the Loan Agreement and be secured by the
lien of this Mortgage.

 

4. Mortgagor shall keep the building and improvements now or hereafter on the
Premises (“Improvements”) and articles of personal property covered by this
Mortgage insured against losses normally covered by fire and windstorm, with
extended coverage, and such other hazards as may be from time to time required
by Mortgagee, in such form and amounts and in a company or companies to be
approved by Mortgagee. Copies of all such policies or certificates of insurance
therefore, shall be deposited with Mortgagee with premiums fully prepaid. All
policies of insurance which insure against any loss or damage to the Premises
shall provide for loss payable to Mortgagee, without contribution by Mortgagee
pursuant to a Mortgagee clause satisfactory to Mortgagee. In the absence of
specific directions from Mortgagee, insurance required herein for fire and
extended coverage and other loss shall not be less than such amount as may be
required to prevent Mortgagor from becoming co-insurer under the terms of the
applicable policy, or in the amount of the indebtedness described in each Note,
whichever is greater. Mortgagor agrees in the event of any loss under any policy
of insurance, that the proceeds shall be paid directly to Mortgagee and
Mortgagee may, in its sole discretion, apply the amount so collected or any part
thereof, on the indebtedness of the Note in whatever manner Mortgagee may deem
advisable or toward the repair or restoration of the damaged Improvements, or
any portion thereof. In case Mortgagor fails so to insure the Improvements as
herein agreed, after ten (10) days’ notice to Mortgagor, the Mortgagee is hereby
authorized to (but is not obliged to) procure and pay for such fire or other
insurance; and every payment shall bear interest from the date thereof at the
Default Rate as provided in the Loan Agreement and shall be secured by the lien
of this Mortgage. At any time during the term of the loan evidenced by each
Note, should the Improvements, or any part thereof, be or become located in an
area designated by the Director of the Federal Emergency Management Agency, or
any successor agency, as a special flood area, Mortgagor shall obtain and
maintain flood insurance, to the extent such insurance is required by regulation
and is or becomes available, for the term of such loan, and for the full unpaid
principal balance of the Note or the maximum limit of coverage that is
available, whichever is less. Mortgagor will exhibit or deliver such policies,
or appropriate certificates therefore, to Mortgagee and provide appropriate
clauses in the insurance policies indicating Mortgagee’s status as a co-insured
under the policy as Mortgagee’s interest may appear. Mortgagor will reimburse
Mortgagee for all costs incurred by Mortgagee to determine the flood hazard
status, including fees and costs for life of loan monitoring services.

 

Fifth Third Bank

Mortgage

Page 3 of 10

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Mortgagee shall make the insurance proceeds
available to Mortgagor for reconstruction of the improvements to the Premises
provided the following conditions are met:

 

a.     No default exists and no fact exists that could, with the passage of
time, constitute an Event of Default under the Note or this Mortgage;

 

b.     Mortgagee reasonably determines that the cost to repair and restore the
Improvements will not exceed fifty percent (50%) of the outstanding principal
balance of the indebtedness secured hereby;

 

c.     Mortgagee reasonably determines that the improvements to the Premises may
be repaired and restored before the Maturity Date of the Note (as that maturity
date may be extended from time to time);

 

d.     Mortgagee reasonably determines that the governmental regulations
applicable to the Premises at the time of repair and restoration of the
Improvements will permit the Improvements to be repaired and restored
substantially to the condition existing before the damage occurred without the
requirement that the Mortgagor first obtain a variance;

 

e.     Mortgagor provides Mortgagee with evidence satisfactory to Mortgagee that
there are sufficient funds from the insurance proceeds and from Mortgagor’s
other funds (if needed) to repair and restore the Improvements and to pay all
expenses of operating the Premises, including all payments required under the
Note or this Mortgage during the period of repair and restoration;

 

f.     Mortgagor provides Mortgagee with evidence satisfactory to Mortgagee that
all parties having an existing or expected interest in the Premises (tenants,
potential purchasers, contract parties for materials and services, and the like)
will continue their contractual arrangements with Mortgagor under the terms of
their respective contracts during the repair and restoration and, if necessary,
they will extend the dates for performance in their respective contracts by the
time necessary to complete the repair and restoration;

 

g.     Mortgagor provides Mortgagee with evidence satisfactory to Mortgagee that
any parties having management or franchise interests in and arrangements
concerning the Premises will continue their respective contractual arrangements
with Mortgagor during and following the repair and restoration; and

 

h.     Mortgagor provides Mortgagee with all assurances Mortgagee may reasonably
require that Mortgagee will not incur liability to any other person as a result
of applying the insurance proceeds to the repair and restoration of the
Improvements.

 

     Mortgagee shall hold the net insurance proceeds and make the net insurance
proceeds available to Mortgagor, during the period of restoration of the
Improvements subject to Mortgagee’s reasonable requirements.

 

If one or more of the conditions set forth in subparagraphs (a) through (h)
above are not met, at its option, Mortgagee may apply the insurance proceeds to
the reduction of all sums secured by this Mortgage, whether or not due, in any
order Mortgagee chooses, or Mortgagee may apply the insurance proceeds to the
restoration of the Improvements. If Mortgagee makes the proceeds available to
Mortgagor for the repair

 

Fifth Third Bank

Mortgage

Page 4 of 10

--------------------------------------------------------------------------------

 

 

and restoration of the Improvements, Mortgagee may impose such terms and
conditions as Mortgagee may reasonably consider advisable to assure the quality
of the restoration and the proper application of the insurance proceeds to the
costs of restoration. Mortgagee’s application of the insurance proceeds to the
reduction of all sums secured by this Mortgage shall not obligate Mortgagee to
release any portion of the Premises from the lien and operation of this
Mortgage. In any event, Mortgagee is not responsible to Mortgagor for any
failure to collect insurance proceeds.

 

5. Not to permit, commit or suffer any waste, impairment or deterioration of the
Premises or any part thereof.

 

6. To perform, comply with and abide by each and every the stipulations,
agreements, conditions and covenants in the Note, this Mortgage and the Loan
Agreement.

 

7. Mortgagor agrees to indemnify, defend, and hold Mortgagee harmless from and
against any loss to Mortgagee, including without limitation attorneys' fees,
incurred by Mortgagee as a result of past, present or future failure by
Mortgagor to comply with local, State and Federal laws and permits regulating
the use, handling, storage, transportation, or disposal of hazardous materials,
toxic materials, or other environmentally regulated materials. Mortgagee, at its
option, may obtain, at Mortgagor’s expense, a report from a reputable
environmental consultant of Mortgagee’s choice as to whether the Premises and
the improvements have been or presently are being used for the handling,
storage, transportation, or disposal of hazardous or toxic materials. If the
report indicates a past or present condition, use, handling, storage,
transportation, or disposal of hazardous materials in violation of local, State
and Federal laws or any permit, Mortgagee may require that all violations
thereto be corrected and/or that Mortgagor obtain all necessary environmental
permits therefor.

 

In connection therewith, Mortgagor warrants and represents to Mortgagee, after
Mortgagor’s appropriate inquiry and investigation that: (a) while Mortgagee has
any interest in or lien on the Premises, the Premises described herein is and at
all times hereafter will continue to be in full compliance with all federal,
state and local environmental laws, regulations, and ordinances, including but
not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), Public Law No. 96-510, 94 Stat. 2767, 42 USC
9601 et seq, and the Superfund Amendments and Reauthorization Act of 1986
(SARA), Public Law No. 99-499, 100 Stat. 1613; as such acts may be amended from
time to time, and (b)(i) as of the date hereof there are no hazardous materials,
substances, wastes or other environmentally regulated substances (including
without limitation, any materials containing asbestos) located on, in or under
the Premises or used in connection therewith in violation of applicable laws; or
(ii) Mortgagor has fully disclosed to Mortgagee the existence, extent and nature
of any such hazardous materials, substances, wastes or other environmentally
regulated substances, which Mortgagor is legally authorized and empowered to
maintain on, in or under the Premises or use in connection therewith, and
Mortgagor has obtained and will maintain all licenses, permits and approvals
required with respect thereto, and is in full compliance with all of the terms,
conditions and requirements of such licenses, permits and approvals. Mortgagor
further warrants and represents that it will promptly notify Mortgagee of any
change in the nature or extent of any hazardous materials, substances or wastes
maintained on, in or under the Premises or used in connection therewith, and
will transmit to Mortgagee copies of any citations, orders, notices or other
material governmental or other communication received with respect to any other
hazardous materials, substances, wastes or other environmentally regulated
substances affecting the Premises.

 

Mortgagor shall indemnify and hold Mortgagee harmless from and against any and
all damages, penalties, fines, claims, liens, suits, liabilities, costs
(including clean-up costs), judgments and expenses (including attorneys’,
consultants’ or experts’ fees and expenses) of every kind and nature suffered by
or asserted against Mortgagee as a direct or indirect result of: (i) any
warranty or representation made by

 

Fifth Third Bank

Mortgage

Page 5 of 10

--------------------------------------------------------------------------------

 

 

Mortgagor in the preceding paragraph being false or untrue in any material
respect; or (ii) any requirement under any law, regulation or ordinance, local,
state or federal, which requires the elimination or removal of any hazardous
materials, substances, wastes or other environmentally regulated substances from
the Premises. Mortgagor’s obligations hereunder to Mortgagee shall not be
limited to any extent by the term of the Note secured hereby, and, as to any
act, occurrence, or claim made prior to payment in full and satisfaction of the
Note which gives rise to liability hereunder, Mortgagor’s obligations hereunder
shall continue, survive and remain in full force and effect notwithstanding
payment in full and satisfaction of the Note and this Mortgage or foreclosure
under this Mortgage, or delivery of a deed in lieu of foreclosure. In the event
of any default under this Mortgage, Mortgagee may conduct such inspections of
the Premises as Mortgagee deems appropriate to insure compliance with this
Mortgage and Mortgagor shall hold Mortgagee harmless from all costs associated
with such inspections and shall grant Mortgagee or its agents full access to the
Premises to conduct such investigations.

 

Any funds advanced pursuant to the provisions of this Section 7 shall, at
Mortgagee’s option be secured by the lien of this Mortgage.

 

8.      Mortgagor shall be in default under this Mortgage upon the occurrence of
any one of the following defaults and the expiration of any applicable notice
and cure rights granted under the Loan Agreement:

 

a.     Any federal or state tax lien or claim of lien for labor or material is
filed of record against Mortgagor or the Premises and not removed by payment or
bond within thirty (30) days from date of recording.

 

b.     Mortgagor’s initiating, joining in or consenting to any change in any
private restrictive covenant, zoning ordinance or other public or private
restrictions limiting or defining the uses which may be made of the Premises or
any part thereof without prior written consent of Mortgagee.

 

c.     Any breach of any covenant, warranty or material untruth of any
representation of Mortgagor contained in the Note, this Mortgage, the Loan
Agreement, the Commitment Letter, or any other instrument securing the Note.

 

d.     Mortgagor permitting any voluntary security liens or security interests,
to be created and remain outstanding upon any of the Premises for forty-five
(45) days or more.

 

e.     Any claim of priority to this Mortgage by title, lien or otherwise is
asserted in any legal, administrative or equitable proceeding which remains
undischarged for more than forty-five (45) days.

 

f.     Sale or transfer of all or any part of the Premises, or any interest
therein.

 

g.     Any other Event of Default by Mortgagor under the Loan Agreement.

 

9. If any of said sums of money due under the Note not be promptly and fully
paid when the same severally become due and payable, or if each and every the
stipulations, agreements, conditions and covenants of the Note, the Loan
Agreement, this Mortgage or any of them, are not duly performed, complied with
and abided by, including but not limited to the defaults set forth in paragraph
8 above, the said aggregate sum mentioned in the Note then remaining unpaid
shall become due and payable forthwith or thereafter at the option of Mortgagee
as fully and completely as if the said aggregate sum then outstanding was
originally stipulated to be paid on such day, anything in the Note or herein to
the contrary notwithstanding.

 

Fifth Third Bank

Mortgage

Page 6 of 10

--------------------------------------------------------------------------------

 

 

10. Mortgagee may, at any time while a suit is pending to foreclose or to reform
this Mortgage or to enforce any claims arising hereunder, apply to the court
having jurisdiction thereof for the appointment of a receiver, and such court
shall forthwith appoint a receiver of the Premises and all other property
covered hereby, including all and singular the income, profits, rents, issues
and revenues from whatever source derived, and such receiver shall have all the
broad and effective functions and powers in anywise entrusted by a court to a
receiver and such appointment shall be made by such court as an admitted equity
and a matter of absolute right to Mortgagee, and without reference to the
adequacy or inadequacy of the value of the Premises mortgaged or to the solvency
or insolvency of Mortgagor or the defendants, and such income, profits, rents,
issues and revenues shall be applied by such receiver according to the lien of
this Mortgage and the practice of such court.

 

11. Failure by Mortgagee to exercise any of the rights or options herein
provided shall not constitute a waiver of any rights or options under the Note
or this Mortgage accrued or thereafter accruing.

 

12. This Mortgage shall secure not only the existing indebtedness
above-described, but such future advances (which shall be optional with
Mortgagee and of such interest rates, maturities, amounts and in such form as
Mortgagee may require) as may be made by Mortgagee in its sole discretion to
Mortgagor, Mortgagor’s nominee, or Mortgagor’s successors in title, within
twenty (20) years from date hereof and prior to the release or satisfaction of
this Mortgage, to the same extent as if such future advances were made upon the
execution and delivery hereof, although there may be no indebtedness outstanding
at the time any advance is made. The total amount of indebtedness may decrease
or increase from time to time, provided the total unpaid balance so secured at
any one time may not exceed TEN MILLION and 00/100 DOLLARS ($10,000,000.00) plus
interest thereon, and any disbursements made for payment of taxes, levies or
insurance on the Premises hereby encumbered, with interest on such
disbursements.

 

13. In the event of foreclosure of this Mortgage or a transfer of title to the
Premises in lieu of foreclosure, all right, title and interest of Mortgagor in
and to the Equipment, any insurance policies then in force, and all deposits and
all advance payment for utility service of any kind or nature, heretofore or
hereafter deposited by Mortgagor for such utility service in connection with the
operation of the Premises, will pass to the purchaser or grantee.

 

14. To the extent permitted by law, Mortgagor on its own behalf and on behalf of
its successors and assigns, hereby expressly waives all rights to require a
marshalling of assets by Mortgagee or to require Mortgagee, upon a foreclosure,
to first resort to the sale of any portion of the Premises which might have been
retained by Mortgagor before foreclosing upon and selling any other portion as
may be conveyed by Mortgagor subject to this Mortgage.

 

15. Mortgagor agrees that it shall not have the authority to sell, grant options
to purchase, convey or otherwise transfer any interest in the Premises, or to
grant any subordinate mortgages or encumbrances thereon, without the prior
written consent of Mortgagee, and if Mortgagor shall sell, grant options to
purchase, convey or transfer or encumber any interest in all or any part of the
Premises, or furnish any notice of limitation of future advance under this
Mortgage, then same shall constitute a default hereunder and Mortgagee may, at
its option, accelerate all sums due hereunder to full and immediate maturity.

 

16. Mortgagor covenants and agrees that Mortgagee may obtain an appraisal of the
Premises when required by the regulations of the Federal Reserve Board or the
Office of the Comptroller of the Currency, State Department of Finance, Division
of Banking, or other regulatory agency, or upon default by Mortgagor under this
Mortgage or the Loan Agreement, whether or not Mortgagee elects to accelerate
the indebtedness

 

Fifth Third Bank

Mortgage

Page 7 of 10

--------------------------------------------------------------------------------

 

 

secured hereunder. Such appraisals shall be performed by an independent third
party appraiser selected by Mortgagee. The cost of such appraisal shall be borne
by Mortgagor. If requested by Mortgagee, Mortgagor shall execute an engagement
letter addressed to the appraiser selected by Mortgagee. Mortgagor’s failure or
refusal to sign such an engagement letter however shall not impair Mortgagee’s
right to obtain such an appraisal. Mortgagor agrees to pay the cost of such
appraisal within ten (10) days after receiving an invoice for such appraisal and
such cost shall be secured by the lien of this Mortgage.

 

17. This Mortgage will be governed by and interpreted in accordance with federal
law and the laws of the Commonwealth of Pennsylvania. If any provision of this
Mortgage or any other Loan Document or the application thereof shall, for any
reason and to any extent, be invalid or unenforceable, neither the remainder of
the instrument in which such provision is contained, nor the application of the
provision to other persons, entities or circumstances, nor any other instrument
referred to hereinabove shall be affected thereby, but instead shall be enforced
to the maximum extent permitted by law.

 

18. As used in this Mortgage and all Loan Documents, attorneys' fees shall
include, but not be limited to, fees of attorneys, paralegal staff and legal
assistants incurred in all matters of collection and enforcement, construction
and interpretation, before, during and after suit, including trial proceedings
and appeals, as well as appearances in connection with bankruptcy proceedings,
or creditors’ reorganization or arrangement proceedings.

 

19. This instrument also serves as a Security Agreement and creates a security
interest in favor of Mortgagee under the Pennsylvania Uniform Commercial Code
(UCC) with respect to all of the Premises to which the UCC is applicable. This
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Premises and is to be filed of
record in the real estate records of the County in which the real estate
described in Exhibit "A" is located. Mortgagor is the "debtor" and Mortgagee is
the "secured party". The mailing address of Mortgagor is the mailing address of
Mortgagor for notice purposes as provided herein and the address of Mortgagee
from which information regarding the security interests hereunder may be
obtained is the address of Mortgagee for notice purposes as provided herein. The
collateral covered by the financing statement includes without limitation all
fixtures (as defined under the UCC) included within the real estate described in
Exhibit "A" attached hereto and incorporated herein. Mortgagee shall have all
rights, privileges and remedies, including notice, of a secured party under the
UCC, without limitation upon or in derogation of the rights and remedies created
under and accorded Mortgagee by this Mortgage, it being understood that the
rights and remedies of Mortgagee under the UCC shall be cumulative and in
addition to all other rights and remedies of Mortgagee arising under the common
law or any other laws of the Commonwealth of Pennsylvania or of any other
jurisdiction. On demand Mortgagor shall promptly pay all costs and expenses of
filing statements, continuation statements, partial releases, and termination
statements deemed necessary or appropriate by Mortgagee to establish and
maintain the validity and priority of the security interest of Mortgagee. If
notice is required under the Mortgage and the UCC, then such requirement of
notice shall be reasonably met, if such notice is mailed postage prepaid to
Mortgagor at the address for Mortgagor shown on the records of Mortgagee at
least five days in advance of the sale, or disposition, or other event for which
notice is required.

 

20. Time is of the essence hereof. The term “Note” shall include all notes
described herein and all other notes which this Mortgage may secure. “Mortgagor”
and “Mortgagee” shall include the singular or the plural, and the masculine
shall include the feminine or the neuter, as the context requires.

 

 

[SIGNATURE PAGE FOLLOWS]

 

Fifth Third Bank

Mortgage

Page 8 of 10

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties have executed or caused theses presents to be
executed the day and year first above written.

 

Signed, sealed and delivered in the presence of:

 

 

  MORTGAGOR:           INNOVATIVE FOOD PROPERTIES, LLC,     a Delaware limited
liability company    

 

               

By:                                                                            

Witness #1 Signature

 

Derrick Ayers, Controller

     

Witness #1 Printed Name

         

Witness #2 Signature

         

Witness #2 Printed Name

   

 

 

 

STATE OF                                           

COUNTY OF                                      

 

 

The foregoing instrument was acknowledged before me this __________________,
2019 by Derrick Ayers, as Controller of INNOVATIVE FOOD PROPERTIES, LLC, a
Delaware limited liability company, on behalf of the company.

 

____________________________________________________

(Signature of Notary Public)

____________________________________________________

(Print, Type, or Stamp Commissioned Name of Notary Public)

Personally Known ☐ or Produced Identification ☐

Type of Identification Produced ____________________________

 

 

 

CERTIFICATE OF RESIDENCE

 

I hereby certify that the principal place of business of the Mortgagee is 999
Vanderbilt Beach Road, Naples, Florida 34108.

 

                                                      

On behalf of Mortgagee

 

 

Fifth Third Bank

Mortgage

Page 9 of 10

--------------------------------------------------------------------------------

 

 

Exhibit "A"

 

ALL that certain piece or parcel of land situate in the Township of Wright,
County of Luzerne and Commonwealth of Pennsylvania, bounded and described as
follows:

 

BEGINNING at a point in the Easterly right of way line of Oak Hill Road, a
County Road, at its point of intersection with the Southwesterly sideline of a
150 foot wide right of way of the Pennsylvania Power and Light Company, said
point being also the most Northwesterly corner of lands of Dana Perfumes
Corporation; thence along the Easterly and then Southerly right of way line of
Oak Hill Road by the following 2 lines: 1. By a curve to the right having a
radius of 552.65 feet, an arc length of 664.18 feet, and a chord bearing
distance of North 42° 58' 15" East, 624.92 feet to a point; 2. Thence North 77°
24' East 387.85 feet to a set iron pin corner in the Westerly sideline of lands
conveyed by the Greater Wilkes-Barre Industrial Fund, Inc., to Pennsylvania
Power and Light Company by deed dated July 9, 1954, and recorded in Luzerne
County Deed Book 1242, page 133; thence along said lands South 1° 54' East
1,029.21 feet to a set iron pin corner in the Northeasterly sideline of the 150
foot wide right of way of the Pennsylvania Power and Light Company; thence along
the Northeasterly sideline of said right of way South 50° 58' East 264.75 feet
to a point, said point being the Southeasterly corner of the aforesaid lands
conveyed to Pennsylvania Power and Light Company; thence crossing said 150 foot
wide right of way South 1° 54' East 198.55 feet to a point in the Southwesterly
sideline of said 150 foot wide right of way of the Pennsylvania Power and Light
Company, said point being also the Northeasterly corner of lands of Dana
Perfumes Corporation; thence along the Northeasterly line of land of Dana
Perfumes Corporation and the Southwesterly sideline of said 150 feet wide right
of way North 50° 58' West 1,352.80 feet to the point of BEGINNING.

 

Being Tax Parcel No. 64M900A05D000.

 

CONTAINING fifteen and twelve one-thousandths (15.012) acres of land more or
less, and being part of the Casper Engler Warrant.

 

SUBJECT, however, to the one hundred fifty (150) foot wide electric line right
of way located along the Southwesterly line of the herein described parcel, said
right of way having been granted to Pennsylvania Power and Light Company by
Scranton-Spring Brook Water Service Company by an unrecorded instrument dated
June 1, 1958.

 

SUBJECT, however, to a twenty (20) foot wide right of way for sanitary sewer
purposes crossing the herein described parcel, as granted by the Greater
Wilkes-Barre Industrial Fund, Inc., to the Mountaintop Area Joint Sanitary
Authority by Agreement dated September 3, 1976, and recorded in Luzerne County
Deed Book 1935 at page 619.

 

 

Fifth Third Bank

Mortgage

Page 10 of 10

 